         Case 1:21-cv-00013-SPW Document 4 Filed 07/20/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 CHESTER LITTLESUN,                             Cause No. CV 21-13-BLG-SPW


             Plaintiffs,

       vs.



 MONTANA STATE PRISON                                      ORDER
 WARDEN AND GUARDS,

             Defendant.



      On May 27, 2021, the Court ordered Plaintiff Littlesun either to pay the full

filing fee or file a motion to proceed in forma pauperis. See Order(Doc. 3) at 2 ][

1. Littlesun did not respond to the Order.


      Accordingly, IT IS ORDERED that this action is CLOSED. The clerk shall

enter, by separate document, a judgment of dismissal for failure to pay the filing

fee or move to proceed in fonna pauperis.

      DATED this           day of July, 2021.




                                        Susan P. Walters
                                       United States District Court
